24 A.3d 360 (2011)
Jon MYERS, Petitioner
v.
Beverly KLEIN and Sondra Myers, Respondents.
Jon Myers, Petitioner
v.
Morey and Sondra Myers, Respondents.
No. 145 MAL 2011, 146 MAL 2011.
Supreme Court of Pennsylvania.
August 10, 2011.

ORDER
PER CURIAM.
AND NOW, this 10th day of August, 2011, the Application for Leave to File a Response, the Motion to Request Leave to Add Updated Information, the Motion to Request Leave to Supplement the Petition for Allowance of Appeal, the Motion for Leave to File Response to Answer of Motion to Supplement Petition for Allowance of Appeal, and the Petition for Allowance of Appeal are hereby DENIED.